DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendments after Final office action filed on 6/27/2022, 7/8/2022 and 7/12/2022 are acknowledged.  
3.	Please do NOT enter the claim filed on 7/8/2022.
4.	Claims 1-28 and 39 have been cancelled.
5.	Claims 29-38 are pending in this application.
6.	Applicant elected without traverse Group 1 (claims 29-35) and election of Compound 1 with the structure 
    PNG
    media_image1.png
    234
    507
    media_image1.png
    Greyscale
 as species of compound of the following formula: 
    PNG
    media_image2.png
    308
    587
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof in the reply filed on 11/29/2021.  
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a compound of the following formula: 
    PNG
    media_image2.png
    308
    587
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.  A search was conducted on the elected specie; and Compound 1 with the structure 
    PNG
    media_image1.png
    234
    507
    media_image1.png
    Greyscale
 as the elected species of compound of the following formula: 
    PNG
    media_image2.png
    308
    587
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof appears to be free of prior art.  A search was extended to the genus in claim 29; and this too appears to be free of prior art.
7.	Claims 29-38 as filed in the amendment filed on 7/12/2022 are allowed.      

Terminal Disclaimer
8.	The terminal disclaimer filed on 6/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 17/454931 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Withdrawn Objections and Rejections 
9.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
10.	Rejection to claims 29-35 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 29-33 and 38-45 of co-pending Application No. 17/454931 is hereby withdrawn in view of Applicant's filing of terminal disclaimer on 6/27/2022.

Examiner's Comment
Rejoinder
11.	Claims 29-35 are directed to allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36-38, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/6/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Reasons for Allowance
12.	The following is an examiner’s statement of reasons for allowance: 
The compound recited in instant claims 29-38 is free of prior art.  The closest prior art is Miao et al (WO 2012/166560 A1, filed with IDS).  The teachings of Miao et al have been set forth in Section 29 of the Non-final office action dated 1/6/2022.  However, there is no teaching, motivation, or other type of suggestion to modify the compound in Miao et al and arrive at the compound recited in instant claims 29-38.  Therefore, the compound recited in instant claims 29-38 is both novel and unobvious over the prior arts of record.  And the claimed compound is markedly different from what exist in nature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 29-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658